Citation Nr: 0905164	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  07-07 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a cold 
weather injury.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The Veteran had active military service from March 1951 to 
December 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  As support for his claim, the 
Veteran testified at a hearing before RO personnel in August 
2006.     
 
In his February 2007 substantive appeal (VA Form 9), the 
Veteran requested a hearing at the RO before a Veterans Law 
Judge (Travel Board hearing), but he cancelled that request 
in a statement submitted in January 2008.  See 38 C.F.R. 
§ 20.704(e) (2008).  Therefore, the Board hearing request is 
considered withdrawn.    

A review of the claims file reveals that in the January 2009 
Appellant's Brief, the Veteran's representative raised the 
additional issue of service connection for depression and 
anxiety.  This specific issue had not been raised by the 
Veteran before.  The Board may not entertain an application 
for review on appeal unless it conforms to the law.  
38 U.S.C.A. § 7108 (West 2002).  The RO has only adjudicated 
and developed the distinct issue of service connection for 
PTSD.  The Federal Circuit Court recently held that claims 
that are based on distinctly and properly diagnosed diseases 
or injuries must be considered separate and distinct claims.  
See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  See also 
Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) (a newly 
diagnosed psychiatric disorder (e.g., PTSD), even if 
medically related to a previously diagnosed disorder 
(such as depressive neurosis), is not the same for 
jurisdictional purposes).  Based on a review of the claim 
file currently before the Board, there is no specific 
indication that the RO has of yet formally adjudicated an 
acquired psychiatric disorder claim, separate and distinct 
from the PTSD issue currently on appeal.  The Board may not 
unilaterally take jurisdiction of any additional claim.  
Therefore, this matter is referred to the RO for the 
appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran sustained a cold weather injury during his 
combat service in Korea.  

2.  There is no competent or credible evidence of a current 
diagnosis for residuals of a cold-weather injury.  

3.  There is sufficient evidence showing that the Veteran 
engaged in combat with the enemy in Korea.

4.  The evidence of record reflecting no diagnosis of PTSD 
based on his combat stressors outweighs the evidence in 
support of a diagnosis of PTSD.  


CONCLUSIONS OF LAW

1.  Cold weather residuals from disease or injury were not 
incurred or aggravated during the veteran's military service.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

2.  PTSD was not incurred or aggravated during the veteran's 
military service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the Veteran dated in June 2005.  
This letter also included a questionnaire pertinent to his 
PTSD claim.  This letter effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
him about the information and evidence not of record that was 
necessary to substantiate his service connection claims; (2) 
informing him about the information and evidence the VA would 
seek to provide; and (3) informing him about the information 
and evidence he was expected to provide.  See also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Further, the Board acknowledges the RO did not provide pre-
decisional VCAA notice that a disability rating and an 
effective date will be assigned if service connection is 
granted, as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  Regardless, since service connection is 
being denied for both claims, no disability rating or 
effective date will be assigned on this basis, so not 
providing additional notice concerning these downstream 
elements of the claim is moot and, therefore, at most 
harmless error.  See, too, Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).   Consequently, a further prejudicial error 
analysis by way of Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007) is not required in this case.  

With regards to the timing of his VCAA notice, the Board 
observes that the RO issued all required VCAA notice prior to 
the September 2005 rating decision on appeal.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); 
Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing 
error.   

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs) and VA outpatient 
treatment records.  In addition, the Veteran was afforded a 
VA psychiatric examination.  The Veteran has also submitted 
several written personal statements, hearing testimony, 
photographs, Internet records, and private medical evidence.  
Although a VA etiological opinion has not been obtained for 
the Veteran's cold-weather residuals claim, the standards of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), are not met in 
this case.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4).  That it, there is neither competent nor 
credible medical evidence of any actual current cold-weather 
injury diagnosis, nor credible evidence of continuity of 
symptomatology for residuals of a cold weather injury seen 
since his combat service.  As a whole, post-service medical 
records provide no basis to grant the claim, and in fact 
provide evidence against the claim, such that no basis for a 
VA examination is warranted.  Neither the Veteran nor his 
representative has contended that any additional evidence 
remains outstanding.  Therefore, the Board is satisfied that 
all relevant evidence identified by the Veteran has been 
secured, and that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

Governing Laws and Regulations for Cold Weather Injury

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service-connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  
A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 
495-496.  

Disorders diagnosed after discharge may still be service-
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  Each disabling condition for 
which the Veteran seeks service connection must be considered 
on the basis of the places, types, and circumstances of 
service as shown by service records.  38 C.F.R. § 3.303(a).  

Chronic fungal infection of the feet, disturbances of nail 
growth, peripheral neuropathy, numbness, and weakness may be 
signs and symptoms of residuals of a cold weather injury.  
See VA Adjudication Procedure Manual, M21-1MR, Part I, 
Subpart iv, Chapter 4, Section E, Topic 21, Block c.  

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d). However, the provisions of 38 
U.S.C.A. § 1154(b) do not establish a presumption of service 
connection, but eases the combat Veteran's burden of 
demonstrating the occurrence of some in-service incident to 
which the current disability may be connected.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  That is, the statute provides 
a basis for determining whether a particular injury was 
incurred in service, but not a basis to link the injury 
etiologically to the current condition.  Dalton v. Nicholson, 
21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997); Libertine v. Brown, 9 Vet. App. 521, 523-24 
(1996).  Service incurrence by way of the combat presumption 
may also be rebutted by clear and convincing evidence 
to the contrary.  38 U.S.C.A. § 1154(b). 

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

Analysis - Cold Weather Injury

The Veteran contends that during his active service in Korea 
he was exposed to below freezing temperatures without 
adequate cold weather gear during the winter of 1951-1952.  
As part of his military occupational specialty (MOS) as a 
soldier in the loudspeaker and leaflet company, he spent many 
hours setting up loudspeakers on cold mountains in the 
freezing cold to effectuate psychological warfare on the 
enemy.  During this time his unit was subject to assaults, 
sniper fire, ambushes, and mortar attacks, while living in 
bunkers and tents without heat or proper clothing.  As a 
result, he indicates that he sustained cold-weather injuries 
to his extremities, with subsequent symptoms for the past 50 
years.  See October 2005 notice of disagreement; February 
2007 substantive appeal (VA Form 9); and RO hearing testimony 
at pages 7-10.  

STRs are negative for any complaint, treatment, or diagnosis 
of a cold weather injury.  STRs only reveal that the Veteran 
twisted his left ankle in November 1952 during service.  In 
fact, the Veteran has never alleged that he has ever been 
treated during service or after service for a cold weather 
injury.  But he still asserts that he sustained a cold 
weather injury during service due to his exposure to extreme 
cold as part of his combat service.  His DD Form 214 
equivalent confirms that he received the Korean Service Medal 
with three bronze service stars, the United Nations Service 
Medal, as well as the Presidential Unit Citation.  Although 
these awards are not conclusive proof of combat, the 
Presidential Unit Citation demonstrates that he was in a unit 
that received an award based on combat, and that he performed 
in a theater of combat.  The Veteran has credibly described 
providing care to the wounded during combat, in addition to 
being attacked by the enemy.  All of this is consistent with 
his MOS in the psychological warfare unit.  Moreover, the RO 
conceded the Veteran's combat service with exposure to combat 
stressors in the statement of the case (SOC).  As such, the 
Board concludes that the Veteran engaged in what is 
essentially combat service in Korea.      

More importantly, the Board finds that the Veteran's account 
of the cold exposure is consistent with his combat service.  
Therefore, the Board concludes that there is satisfactory 
(credible) evidence of incurrence of cold weather injury in 
service, despite official confirmation.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  The Board also finds the 
history of a cold weather injury provided by the Veteran to 
be credible as to places, types, and circumstances of his 
service in Korea, and there is no evidence to rebut his 
assertions.  Although the combat presumption is in effect, 
the Veteran must still present evidence etiologically linking 
his cold weather injury in service to current residuals of a 
cold weather injury.  Dalton v. Nicholson, 21 Vet. App. 23, 
36-37 (2007); Cohen, 10 Vet. App. at 138.

And it is in this respect that his claim fails.  The entire 
claims folder is negative for any medical evidence recording 
complaints, treatment, or a diagnosis regarding any residuals 
of a cold weather injury.  In fact, the Veteran conceded at 
the hearing that he never has received post-service treatment 
for any of his alleged residuals.  The Board acknowledges, 
however, that the Veteran is competent to relate a lay 
description concerning the residual symptoms of his in-
service cold-weather exposure injury.  Layno, 6 Vet. App. at 
469.  See also 38 C.F.R.§ 3.159(a)(2).  
In fact, in a cold weather injury case factually similar to 
the present one, the U. S. Court of Appeals for Veterans 
Claims (Court) has specifically stated that the Board could 
not simply ignore such lay statements, and if the Board 
determined that such evidence was not credible, they must 
provide adequate reasons and bases as to why they were 
discrediting it.  See Goss v. Brown, 9 Vet. App. 109, 113 
(1996).

The Board must now determine whether the Veteran's lay 
assertions regarding his current cold-weather residuals are 
credible.  Barr, 21 Vet. App. at 310.  In this regard, at the 
August 2006 hearing, the Veteran indicated that he gets 
ulcers, varicosities, itching, and tenderness on his left 
foot.  He also stated that he gets swelling, but that was due 
to his heart disorder.  He denied noticing any pain or 
temperature changes.  Further, he stated the only extremity 
that his cold-weather residuals affected was his left foot.  
He also stated that he did not have any symptoms at the 
moment.  See hearing transcript at pages 8-10.  However, in 
contrast, in his February 2007 substantive appeal the Veteran 
asserted symptoms of numbness and tingling of both lower 
extremities, and numbness and parathesias of both upper 
extremities along with hyperhidrosis, Reynaud's disease, 
fungus to both feet, thickened and distorted toe nails, 
constant discomfort, and swelling of the ankles.  

The credibility of a witness can be impeached by a showing of 
inconsistent statements, among other factors.  As such, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence it finds persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 506-511 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) citing State v. Asbury, 415 S.E.2d 
891, 895 (W. Va. 1992).  In this regard, at the hearing, the 
Veteran specifically indicated only his left foot was 
affected by the cold-weather injury, but in his substantive 
appeal, he indicated that both feet as well as his upper 
extremities were affected.  In his substantive appeal, he 
added additional symptoms that he had not previously alleged.  
The Veteran's inconsistent statements concerning the location 
and severity of his symptoms undermine his assertion that he 
has current cold weather residuals related to his confirmed 
cold-weather injury during service. 

Therefore, post-service, the evidence as a whole does not 
show continuity of symptomatology of a cold-weather disorder 
since service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 
494-97.  Here, the Veteran's lay contentions in this case are 
outweighed by the other post-service evidence of record 
which, as a whole, indicates he has never received any 
treatment for a cold-weather injury despite his assertion of 
"constant" symptoms for over 50 years.  In essence, 
the Board affords the Veteran's lay statements less probative 
weight in light of the lack of corroborating medical evidence 
upon discharge from service and for so many years thereafter.  
His lay contentions regarding his symptomatology are 
outweighed by the available medical evidence.  See generally 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding 
that the Board may weigh the absence of contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.)  Simply stated, if he has 
been suffering from cold weather residuals since 1952 (for 
over 50 years), the Board finds it highly unlikely that he 
would have never sought out medical treatment for the 
disorder by his own admission, especially given the alleged 
severity of this disorder. 

So, even assuming the incurrence of an in-service cold 
weather injury, there is no competent and credible evidence 
of a current diagnosis of residuals of this cold weather 
injury.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  The Board notes the Veteran was in fact treated for 
swelling in both lower extremities per a March 2006 VA 
treatment record.  This swelling was resolved by elevation of 
his extremities overnight.  However, he was only diagnosed 
with coronary artery disease, hypertension, hyperlipidemia, 
as well as several other disorders.  Notably, there was 
diagnosis or mention of cold-weather residuals.  It follows 
that there is also no competent evidence of a nexus between 
any current alleged residuals and his cold-weather exposure 
during the Veteran's period of active service.  Boyer, 210 
F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).   

Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  As such, this claim is denied.  

Governing Laws and Regulations for PTSD

The establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court 
of Appeals for Veterans Claims (Court) has taken judicial 
notice of the mental health profession's adoption of the 
DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See also 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d); Gaines v. West, 11 Vet. 
App. 353 (1998) (Board must make a specific finding as to 
whether the Veteran engaged in combat).

Just because, however, a physician or other health 
professional accepted an appellant's description of his 
military experiences as credible and diagnosed him 
as suffering from PTSD does not mean the [Board is] required 
to grant service connection for PTSD."  Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).  

Analysis - PTSD

The Veteran contends that he suffers from PTSD as the result 
of two combat-related stressors during service.  His DD Form 
214 equivalent confirms that he served in Korea in 1951 and 
1952, with an MOS in the loudspeaker and leaflet company for 
a psychological warfare unit.  First, he states that he 
helped two wounded soldiers off a hill while under enemy 
fire.  Second, he states that while engaging in broadcasting 
duties on various mountains and hills he experienced incoming 
gunfire, mortar attacks, and sniper attacks.  See hearing 
testimony at pages 3-6.  The RO conceded the Veteran's combat 
service with exposure to combat stressors in the SOC.  And as 
addressed above in the present decision, the Board has 
already concluded that the Veteran engaged in what is 
essentially combat service in Korea.  Thus, the combat 
presumption in connection with PTSD is for application.  As 
such, the Veteran's lay testimony alone has established the 
occurrence of the two in-service stressors.  38 C.F.R. § 
3.304(f).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d) (pertaining to combat Veterans).

However, the threshold requirement for any service connection 
claim is the existence of a current disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service 
connection presupposes a current diagnosis of the condition 
claimed).
In particular, what is required here is medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a) 
(i.e., DSM-IV), as well as competent evidence of a nexus 
between current PTSD.  In this regard, the evidence of record 
is mixed.  In May and July of 2006, Dr. L.R., MD., assessed 
the Veteran with PTSD.  In contrast, in January 2007, a VA 
psychiatric examiner opined that the Veteran had age-related 
cognitive decline, but not PTSD.  Also, VA treatment records 
only reveal diagnoses of anxiety and depression, but not 
PTSD.

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v.  Brown, 7 Vet. App. 429, 433 (1995).

In this case, the Board finds the most probative medical 
evidence is against a finding that the Veteran has PTSD 
related to any of his confirmed in-service combat stressors.  
As to the positive private opinion of Dr. L.R., there is no 
evidence that this diagnosis was based on psychiatric testing 
in accordance with DSM-IV, as required under 38 C.F.R. 
§ 3.304(f).  In addition, this examination does not provide 
medical evidence of a link between current PTSD 
symptomatology and the claimed in-service stressors.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  In fact, Dr. L.R., did not discuss any 
specific combat-related stressor to which to attribute the 
PTSD diagnosis.  He vaguely cites that the Veteran has "seen 
terrible things" and he "worries a lot about the war."  In 
order to provide competent evidence of a nexus, the Dr. L.R., 
should at least have provided relevant specific information 
about the claimed in-service stressors.  He should have 
commented on their precise relevance to the current PTSD 
symptoms.  The diagnosis of PTSD has to be supported by 
history and description.  Dr. L.R., failed to competently 
link the Veteran's PTSD symptoms with specific in-service 
stressful event(s).  The Board is not required to accept a 
medical opinion that is unsupported by clinical findings.  
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  Overall, this 
opinion is entitled to limited probative value.  
                      
As to the negative opinion, the January 2007 VA psychiatric 
examiner opined that the Veteran had age-related cognitive 
decline, but not PTSD.  The Veteran failed to adequately 
relate any of his in-service stressors to the examiner.  
According to the VA psychiatric examiner, the Veteran did not 
report symptoms consistent with a PTSD diagnosis.  The 
examiner noted that the Veteran's reported "irritability" 
did not begin until a few years earlier.  After an extensive 
interview and testing, the examiner concluded that the 
Veteran did not meet the DSM-IV stressor criteria for PTSD.  
It was the examiner's opinion that the Veteran also did not 
have a primary mood or anxiety disorder.  Overall, this 
opinion was thorough and supported by an explanation.  In 
addition, VA medical personnel in VA psychological treatment 
records dated in 2005 also never diagnosed the Veteran with 
PTSD.  Overall, the January 2007 VA opinion is thus entitled 
to significant probative value, and provides strong evidence 
against the claim.  

The Board acknowledges the Veteran representative's argument 
in the January 2009 Appellant's Brief regarding Dr. L.R.'s, 
failure to review the claims folder in the present case.  One 
of the factors for assessing the probative value of a medical 
opinion is the physician's access to the claims file.  
Prejean v. West, 13 Vet. 444, 448-9 (2000).  An opinion that 
is based on review of the entire record may be more probative 
than an opinion that is based on reported history. Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But a lack of review of 
a VA claims file does not render a medical opinion 
incompetent.  See generally Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).  Rather, the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
"It is the factually accurate, fully articulated, sound 
reasoning for the conclusion, not the mere fact that the 
claims file was reviewed, that contributes probative value to 
a medical opinion."  Nieves-Rodriguez, 22 Vet. App. at 304.  
In essence, the Board may not prefer one medical opinion over 
another solely based on claims file review or the absence 
thereof; most of the probative value of a medical opinion 
comes from its reasoning.  Id.  In this regard, the Board 
emphasizes that in the present decision it has not considered 
the lack of review of the claims folder by Dr. L.R., as a 
factor in its determination.  

The Board ultimately concludes that the negative VA opinion 
and VA treatment records outweigh the positive private 
opinion, in assessing the Veteran does not have PTSD related 
to his confirmed in-service combat stressors.  There is 
simply insufficient medical evidence of a causal nexus 
between his current symptomatology and the two specific in-
service combat stressors.   38 C.F.R. § 3.304(f).  See also 
Cohen v. Brown, 10 Vet. App. 128 (1997).  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for PTSD.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b).  This claim is denied.   




ORDER

Service connection for residuals of a cold weather injury is 
denied.  

Service connection for PTSD is denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


